 


109 HR 4856 IH: Energy Star Homes Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4856 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Ms. Bean introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit to homeowners for Energy Star qualified homes. 
 
 
1.Short titleThis Act may be cited as the Energy Star Homes Act of 2006. 
2.Energy Star home credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code (relating to business related credits) is amended by inserting after section 45M the following new section: 
 
45N.Energy Star home credit 
(a)Allowance of creditFor purposes of section 38, in the case of a homeowner, the Energy Star home credit for the taxable year is $10,000 for each Energy Star qualified home which— 
(1)is owned by the homeowner for use as a residence by such homeowner during the taxable year, and 
(2)meets the energy saving requirements of subsection (c) for the first time during such taxable year. 
(b)DefinitionsFor purposes of this section— 
(1)Energy Star qualified homeThe term Energy Star qualified home means a dwelling unit— 
(A)located in the United States, 
(B)the construction of which is substantially completed after the date of the enactment of this section, and 
(C)which meets the energy saving requirements of subsection (c). 
(2)ConstructionThe term construction includes substantial reconstruction and rehabilitation.  
(c)Energy saving requirementsA dwelling unit meets the energy saving requirements of this subsection if such unit meets the requirements established by the Administrator of the Environmental Protection Agency under the Energy Star Labeled Homes program as in effect on the date of the enactment of this section.  
(d)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section in connection with any expenditure for any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so determined. 
(e)TerminationThis section shall not apply to an Energy Star qualified home which meets the energy saving requirements of subsection (c) for the first time during a taxable year beginning after December 31, 2008.. 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking and at the end of paragraph (29), by striking the period at the end of paragraph (30) and inserting , and, and by adding at the end the following: 
 
(31)the Energy Star home credit determined under section 45N(a).. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45M the following new item: 
 
 
Sec. 45N. Energy Star home credit.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
